Citation Nr: 1206559	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Board reopened the Veteran's claim for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, finding that new and material evidence had been received, and remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, must be remanded for further development.  In particular, the Board finds that a remand for a supplemental VA opinion is necessary for the following reasons.

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In statements presented throughout the duration of the appeal, the Veteran has maintained that his low back disorder, to include degenerative disc disease of the lumbar spine, began during his active service.  

Service treatment reports reflect that, upon entrance into active service, the Veteran did not report a history of any back problems and the March 1993 Report of Medical History reflects no abnormal findings of the spine upon clinical evaluation.  In November 1995, the Veteran reported with back pain.  On November 7, 1995, the Veteran reported a two month history of low back pain on the left side with no history of trauma.  The assessment was low back pain; the Veteran was prescribed medication, and was placed on profile for 14 days with no lifting greater than 20 pounds and no prolonged bending.  He was also referred for a physical therapy consultation that same day.  Subsequently, on physical therapy consultation on November 9, 1995, the Veteran reported a three month history of low back pain of insidious onset.  He stated that the pain increased with activity.  The assessment was facet syndrome.  On November 21, 1995, the Veteran returned to the physical therapy clinic at which time the Veteran stated that he had a three day history of increased low back pain with left lower extremity paresthesias.  Positive straight leg raising was noted on the left at 40 degrees.  Prone press-ups were added to his therapy and he was instructed to return in one week.  An additional note indicates that the Veteran failed to return for further care.  A May 1996 Assessment and Disposition Evaluation revealed no restrictions, no requirements, and no evidence of occupationally induced illness or injury.  In April 1997, an Occupational Health Examination revealed that the Veteran was seen for a termination evaluation, and he worked in weapons standard.  He was evaluated with a normal occupational examination with no restrictions.  An April 1997 Assessment and Disposition Evaluation noted no restrictions and no requirements.  

Pursuant to a May 1998 claim for service connection for chronic back pain, the Veteran was provided a VA examination in June 1998.  At this time, he reported that in 1995 while in the military, he awoke with pain in the lower back, and did not remember a specific injury.  He stated that since then, he had intermittent low back pain.  The Veteran was diagnosed with intermittent low back pain, without objective evidence of organic pathology on physical or x-ray examination to explain its origins.  

VA outpatient treatment reports from July 2005 to July 2007 reflect that the Veteran initially sought treatment for chronic low back pain in July 2007, wherein he reported having chronic low back pain for several years and that he had been treating himself.  

In an August 2007 statement, the Veteran's spouse reported that she had been married to the Veteran since November 1996, although she had been stationed with him in 1995 and they had began dating in January 1995.  She stated that he had been suffering from back pain for a long time and that his lifting heavy equipment in service caused him great agony in his back which continued to the present time.  She also reported that the Veteran sometimes could not move and had pain with sitting, standing, and laying down.  She noted that his back pain was treated with Motrin, Aleve, muscle cream, and a heating pad.  Finally, she stated that she had seen the Veteran in tears due to the severity of pain in his back.  

At a December 2007 VA examination, the Veteran reported that he took Tylenol and ibuprofen for his low back pain while in service and that, since his discharge, he had continued to have problems but mostly treated himself.  Per x-ray findings, the Veteran was diagnosed with degenerative disc disease at L5.  The examiner concluded that the Veteran exhibited four out of five Waddell signs on his back examination, suggestive of moderate pain behavior and exaggeration of symptomatology.  He noted that these findings made it difficult to get an accurate picture of what the Veteran's actual complaints were and what his actual abilities were.  The examiner found that, while his subjective complaints were not supported by the objective physical findings, he did have objective physical findings consistent with the diagnosis.  He concluded that he was not able to say what the Veteran's impairment was or the severity of such because of the above reasons and that to state his current diagnosis of degenerative disc disease at L5 was due to a single episode of low back pain in 1995, would require resorting to mere speculation.  

VA outpatient treatment reports from February 2008 to April 2009 reflect that the Veteran was continually treated for and diagnosed with chronic low back pain.  In February 2008, he reported hurting his back while he was in the U.S. Air Force loading missiles and that he had a worsening of back pain over the last few years.  

In an August 2011 VA addendum opinion, a VA examiner noted that he reviewed the claims file.  After a discussion of evidence, the examiner opined that the Veteran's current diagnosis of degenerative disc disease at L5 was not related to the active duty military diagnosis of facet syndrome or low back pain.  He found that, while the Veteran now contended that back pain dated from 1995, there were no objective findings dating from 1995 to support this.  In addition, the examiner noted that in 1996, he was determined to be without evidence of illness or injury, indicating resolution of the 1995 low back pain.  He also found that, radiographically and by physical examination in 1998, there were no findings to support a diagnosis of degenerative disk disease of L5.  

In this case, the Board finds that the August 2011 VA examiner's opinion is inadequate.  In this regard, the Board points out that, while the August 2011 VA examiner found there were no objective findings dating from 1995 to support the Veteran's contentions of back pain since 1995, he failed to consider the competent lay statements from the Veteran and his spouse regarding a continuity of back pain since his active service and the Veteran's military occupational specialty (MOS) in forming his conclusions to support his opinion.  Moreover, this opinion was limited solely to the relationship between the Veteran's current diagnosis of degenerative disc disease at L5 and the military diagnosis of facet syndrome or low back pain.  

Based on the foregoing, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disorder, to include degenerative disc disease of the lumbar spine, had its onset in service or was otherwise related to service.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment for his low back disorder.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The AMC/RO should arrange for the claims file to be forwarded to the VA examiner who provided the August 2011 VA examination addendum report, to review the claims file and provide the opinions as requested below.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  In particular, the examiner should review a copy of this remand, the competent lay statement from the Veteran's spouse regarding a continuity of back pain since his active service, and the Veteran's MOS.  (Please note:  the lay statements of record are competent evidence a continuity of back pain since active service).  

Based on a consideration of the claims file, to include the additional evidence noted above, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disorder, to include degenerative disc disease of the lumbar spine:  (1) was incurred during his period of active service from June 1993 to June 1997; or (2) is otherwise related to or was caused by the Veteran's active service, including as due to the duties of his MOS.  Please explain the reasons for the conclusion reached.  

In providing the opinion, the VA examiner is asked to address the competent lay statement from the Veteran's spouse regarding a continuity of back pain since his active service, and the Veteran's MOS.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


